Case: 18-60755      Document: 00515200783         Page: 1    Date Filed: 11/15/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                    No. 18-60755                      November 15, 2019
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
ELEAZAR WALBERTO LOPEZ ALVARENGA,

                                                 Petitioner

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A208 681 667


Before KING, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM: *
       Eleazar Walberto Lopez Alvarenga, a native and citizen of El Salvador,
petitions for review of the decision of the Board of Immigration Appeals (BIA)
dismissing his appeal from an order of removal. Relying primarily on Pereira
v. Sessions, 138 S. Ct. 2105 (2018), Lopez Alvarenga argues that his Notice to
Appear (NTA) was not a valid charging document because it failed to state the
time and date for his removal proceedings. Lopez Alvarenga contends that the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60755    Document: 00515200783     Page: 2   Date Filed: 11/15/2019


                                 No. 18-60755

immigration court lacked subject matter and personal jurisdiction in the
absence of a valid NTA.
      We recently rejected these same arguments in Pierre-Paul v. Barr, 930
F.3d 684 (5th Cir. 2019). Where, as here, the NTA specifies the nature of the
proceedings, the legal authority for the proceedings, and a warning regarding
in absentia removal, it is not defective. See Pierre-Paul, 930 F.3d at 689-90.
Moreover, even if an NTA lacking a time and date for the removal hearing was
defective under Pereira, the defect is cured by a subsequent notice that includes
the time and date of the hearing, such as Lopez Alvarenga received in the
instant matter. See id. at 690-91. The BIA did not err in dismissing Lopez
Alvarenga’s appeal. Pierre-Paul, 930 F.3d at 689; see Yang v. Holder, 664 F.3d
580, 584 (5th Cir. 2011). The petition for review is DENIED.




                                       2